Name: Regulation (EEC) No 97/69 of the Council of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 Official Journal of the European Communities 21.1.69 Official Journal of the European Communities No L 14/ 1 REGULATION (EEC) No 97/69 OF THE COUNCIL of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, the Treaty Community, establishing the and in particular of the Member States ; a representative of the Com ­ mission shall be chairman. 2 . The Comittee shall adopt its own rules of pro ­ cedure . Having regard to European Economic Article 28 thereof; Article 2 The Committee may examine any matter concerning the nomenclature of the Common Customs Tariff re ­ ferred to it by its chairman either on his own initiat ­ ive or at the request of the representative of a Mem ­ ber State . Article 3 Having regard to the draft Regulation submitted by the Commission ; Whereas it is essential that the nomenclature of the Common Customs Tariff be uniformly applied in all Member States ; Whereas it must therefore be made possible for pro ­ visions to be adopted to that end at Community level ; whereas those provisions should specify the con ­ tent of the headings or sub-headings of the Common Customs Tariff without, however, amending the text thereof ; Whereas those provisions concern the measures which may be necessary for classifying certain goods in the Tariff; whereas they relate to a particularly technical field and close co-operation is required between the Member States and the Commission when drawing them up ; whereas in order to ensure such co-opera ­ tion, it is appropriate to set up a committee ; whereas, moreover, the implementation of those provisions must be carried out quickly, in view of the serious consequences that any delay might entail in the econ ­ omic field ; whereas it is important for that purpose, to provide for an appropriate Community procedure ; Whereas the Member States are Contracting Parties to the Convention of 15 December 1950 on No ­ menclature for the Classification of Goods in Customs Tariffs (the 'Brussels Nomenclature'). 1 . The provisions required for the application of the nomenclature of the Common Customs Tariff as regards classification of goods shall be adopted in ac ­ cordance with the procedure laid down in paragraphs 2 and 3 . 2 . The representative of the Commission shall sub ­ mit to the Committee a draft of the provisions to be adopted. The Committee shall deliver its Opinion on the draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be delivered by a majority of twelve votes, the votes of the Member States being weighted as pro ­ vided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3 . (a) The Commission shall adopt the provisions envisaged where they are in accordance with the Opinion of the Committee. (b ) Where the provisions envisaged are not in ac ­ cordance with the Opinion of the Committee, or if no Opinion is delivered, the Commission shall without delay propose to the Council the provisions to be adopted. The Council shall act by a qualified majority. HAS ADOPTED THIS REGULATION: Article 1 1 1 . A Committee on Common Customs Tariff No ­ menclature (hereinafter called the 'Committee') is hereby set up ; it shall be composed of representatives Official Journal of the European Communities 13 Article 5(c) If within three months of the proposal being submitted to it, the Council has not acted, the proposed provisions shall be adopted by the Commission . The Member States shall consult with one another within the Committee for the purpose of harmonising their position regarding the work of the Customs Co-operation Council and of its Nomenclature Com ­ mittee concerning amendments to the Brussels No ­ menclature, the Explanatory Notes thereto and also the Tariff classification. Article 4 Article 6 Where Common Customs Tariff makes the in ­ clusion of goods under a particular heading or sub ­ heading subject to special conditions, those conditions may be fixed according to the procedure laid down in Article 3 . This Regulation shall enter into force on 1 February 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1969 . For the Council The President P. LARDINOIS